Citation Nr: 0902158	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  08-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent for a closed 
tibiofibular fracture, right, postoperative; right anterior 
horn lateral meniscus tear of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel

INTRODUCTION

The veteran had active service from June 1989 to August 1989 
and December 1989 to March 1994. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in November 2008.  A 
transcript of that proceeding is of record.


FINDING OF FACT

The veteran's right leg disability is manifested by decreased 
range of motion, but not so much that extension is limited to 
30 degrees. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5260-5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated April 2008 
and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  A May 2008 letter provided notice of 
the information and evidence required to substantiate the 
claim for an increased rating for a leg disability. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his closed tibiofibular fracture, right, 
postoperative; right anterior horn lateral meniscus tear of 
the right knee does not accurately reflect the severity of 
that disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
condition adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ranges.  If two 
disabilities evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximated the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.

The veteran claims entitlement to a rating evaluation in 
excess of 30 percent for his right leg disability.  In a 
December 1994 rating decision, the RO granted service 
connection for a closed right tibiofibular fracture, post-
operative, and assigned an initial disability rating of 10 
percent.  A December 2002 rating decision increased that 
disability rating to 30 percent.  In June 2007, another 
rating decision granted service connection for a right 
anterior horn lateral meniscal tear of the right knee as part 
of the evaluation for the veteran' service-connected closed 
tibiofibular fracture, right, postoperative.  The veteran's 
right leg disability currently appears to be rated under 
Diagnostic Code 5261.

The VA Schedule for Rating Disabilities provides several 
diagnostic codes under which leg and knee conditions may be 
rated, but most are inapplicable to the veteran's current 
conditions.  A compensable evaluation under Diagnostic Code 
5256 requires ankylosis.  This code is not applicable in 
evaluating the veteran's service-connected right leg 
disabilities because there is no evidence of ankylosis of any 
joint.

The only other diagnostic codes which contemplate evaluations 
in excess of 30 percent are Diagnostic Codes 5261 and 5262.  
A rating of 40 percent under Diagnostic Code 5262 requires 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.  Diagnostic Code 5261 bases rating 
evaluations on joint motion.  

During the veteran's latest examination on file from February 
2008, a VA examination evaluated the veteran's range of 
motion for his right leg.  The examiner determined that the 
veteran had flexion to 133 degrees.  The examiner also noted 
that there was no swelling, effusion, tenderness or redness, 
and that the knee was stable when stressed in an 
anterior/posterior, valgus or varus manner.  No additional 
limitation after repetitive motion was noted.  A slight bony 
abnormality was described upon palpitation, along with some 
mild tenderness with deep palpitation.  The examiner noted 
that the veteran arrived ambulatory, with a normal gait and 
no assistive devices.  The veteran's current range of motion 
does not warrant a rating in excess of the 30 percent 
currently awarded.  

Also during his February 2008 examination the veteran 
reported pain in his right in the area.  He described the 
pain as an aching sensation which was present daily, usually 
in the evening after he has been up and about working or 
doing other activities.  He described relief with Ibuprofen 
and rest.  During his November 2008 hearing he indicated 
having to high-step with his left leg instead of his right 
and claimed shooting pains with certain motions of his right 
leg.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability and 
incoordination.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidence by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In this regard, the veteran has certainly complained of a 
history of right knee pain.  However, even considering the 
effects of pain on use and during flare-ups, there is no 
objective evidence of more than characteristic pain on motion 
of the right knee and becoming painful on use.  38 C.F.R. 
§§ 4.40, 4.45.  With regard to establishing loss of function 
due to pain, it is necessary that complaints be supported by 
adequate pathology and be evidence by the visible behavior of 
the claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right knee disability are contemplated in 
the 30 percent rating assigned and there is no indication in 
the record that pain, due to disability of the right knee, 
causes functional loss greater than that contemplated by that 
evaluation.  

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under 
different diagnostic codes so long as the evaluation of knee 
dysfunction under both codes does not amount to pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63604 (1997); and VAOPGCPREC 9-98 (Aug. 14, 
1998), 63 Fed. Reg. 56704 (1998).  A separate rating may be 
granted when "none of the symptomatology... is duplicative of 
or overlapping with the symptomatology" of other conditions, 
and where the "symptomatology is distinct and separate..."  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Any such separate rating must be based on additional 
symptomatology.  In determining whether additional disability 
exists for the purposes of a separate rating, the veteran 
must meet, at a minimum, the criteria for a zero percent 
rating under another code.  In this case, the veteran is 
currently evaluated at 30 percent under Diagnostic Code 5261, 
for limitation of extension.  The Board notes, however, that 
at his most recent VA examination in February 2008, there was 
no evidence of limitation of motion and laxity of ligaments, 
which would support a separate evaluation.

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's right leg disability, alone, has 
required frequent hospitalization, or that manifestations of 
the disability exceed those contemplated by the schedule 
criteria.  Therefore, the assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Board has also considered whether stated ratings are 
appropriate for the veteran's increased rating claim, but 
finds no distinct time period where the veteran's symptoms 
warranted different ratings, other than the instance where 
the RO increased the veteran's rating for his right leg 
condition from 10 percent to 30 percent, effective July 31, 
2002.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



ORDER

A rating in excess of 30 percent for the veteran's service-
connect closed tibiofibular fracture, right, postoperative; 
right anterior horn lateral meniscus tear, is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


